Exhibit 10.1

 

EARN OUT AGREEMENT

 

This EARN OUT AGREEMENT (this “Agreement”) is made and entered into as of May 2,
2008, by and between Delta Health Systems, Inc., a Florida corporation
(“Seller”), and InfoLogix Systems Corporation, a Delaware corporation (the
“Company”).

 

WHEREAS, pursuant to an Asset Purchase Agreement (the “Purchase Agreement”),
dated as of the date hereof, among InfoLogix, Inc., a Delaware corporation (the
“Parent”), the Company, Seller, and the stockholders of Seller (together, the
“Stockholders”), Seller is selling the Purchased Assets to the Company;

 

WHEREAS, the Purchase Agreement provides that Seller shall be eligible to
receive additional consideration of up to $1,000,000 based upon the financial
performance of the Business (as defined in Section 1), to be calculated based
upon Gross Revenue (as defined in Section 1) generated by the Business during
each of the First Earn Out Period and the Second Earn Out Period (as defined in
Section 1); and

 

WHEREAS, Seller and the Company have agreed that determination and payment of
the additional consideration contemplated by the Purchase Agreement is to be in
accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and provisions contained in this Agreement, the parties hereby agree as follows:

 

1.             Definitions.           For purposes of this Agreement, the terms
listed below have the following meanings.  Capitalized terms used and not
otherwise defined in this Agreement have the meanings given to such terms in the
Purchase Agreement.

 

“Additional Earn Out Payment” shall have the meaning set forth in Section 2(d).

 

“Additional Earn Out Ratio” shall mean the quotient of (a) the Cumulative Gross
Revenue divided by (b) $9,000,000.  The Additional Earn Out Ratio shall be
calculated to two decimal places and shall be rounded down to the nearest
hundredth.

 

“Business” shall mean the business of providing strategic cost management
consulting services and web-based management data collection to the healthcare
industry, as conducted by Seller as of the Closing Date.  Any businesses
providing similar services that are acquired by the Company after the date
hereof shall not be considered part of the “Business” hereunder unless otherwise
expressly agreed by Seller and the Company in writing.

 

“Cause” shall have the meaning set forth in the Employment Agreement between the
Company and Michael Talerico dated as of the date hereof and the Employment
Agreement between the Company and Michael Talerico II dated as of the date
hereof.

 

“Cumulative Gross Revenue” shall mean the sum of Gross Revenue for the First
Earn Out Period plus Gross Revenue for the Second Earn Out Period.

 

--------------------------------------------------------------------------------


 

“Dispute Auditors” shall have the meaning set forth in Section 3(b)(ii).

 

“Earn Out Period” shall mean the First Earn Out Period and/or the Second Earn
Out Period, as applicable.

 

“Earn Out Ratio” shall mean, for the applicable Earn Out Period, the quotient of
(a) the Gross Revenue for such Earn Out Period divided by (b) $4,500,000.  The
Earn Out Ratio shall be calculated to two decimal places and shall be rounded
down to the nearest hundredth.

 

“Earn Out Statement”  shall have the meaning set forth in Section 3(b)(i) below.

 

“First Earn Out Amount” shall have the meaning set forth in Section 2(b).

 

“First Earn Out Period” shall mean the period beginning on the Closing Date and
ending on June 30, 2009.

 

“First Earn Out Target” shall mean Gross Revenue earned during the First Earn
Out Period equal to $4,500,000.

 

“GAAP” shall mean generally accepted accounting principles in the Unites States
as in effect from time to time, applied consistently.

 

“Gross Revenue” shall mean, for the Earn Out Period, the Gross Revenue of the
Business as determined in accordance with GAAP and Exhibit A to this Agreement.

 

“Second Earn Out Amount” shall have the meaning set forth in Section 2(c).

 

“Second Earn Out Period” shall mean the period beginning on July 1, 2009 and
ending on August 31, 2010.

 

“Second Earn Out Target” shall mean Gross Revenue earned during the Second Earn
Out Period equal to $4,500,000.

 

2.             Earn Out Amounts.

 

(a)          For each of the First Earn Out Period and the Second Earn Out
Period, the Company shall, pursuant to Section 3, calculate Gross Revenue for
such period.

 

(b)          For the First Earn Out Period, Seller shall be entitled to receive
up to $500,000 based upon the Earn Out Ratio (the “First Earn Out Amount”).  The
First Earn Out Amount shall be calculated as follows:

 

Earn Out Ratio

 

First Earn Out Amount

 

 

 

Less than 0.80

 

$0

 

 

 

Between 0.80 and 0.99

 

The product of the (i) Earn Out Ratio multiplied by (ii) $500,000

 

 

 

1.00 or greater

 

$500,000

 

2

--------------------------------------------------------------------------------


 

(c)          For the Second Earn Out Period, Seller shall be entitled to receive
up to $500,000 based upon the Earn Out Ratio (the “Second Earn Out Amount”). 
The Second Earn Out Amount shall be calculated as follows:

 

Earn Out Ratio

 

Second Earn Out Amount

 

 

 

Less than 0.80

 

$0

 

 

 

Between 0.80 and 0.99

 

The product of the (i) Earn Out Ratio multiplied by (ii) $500,000

 

 

 

1.00 or greater

 

$500,000

 

(d)          Without limiting the foregoing, Seller shall be entitled to receive
an additional amount in respect of the Cumulative Gross Revenue based on the
Additional Earn Out Amount Ratio (the “Additional Earn Out Amount”).  The
Additional Earn Out Amount, if any, shall be calculated as follows:

 

Additional Earn Out Ratio

 

Additional Earn Out Amount

 

 

 

Less than 0.80

 

$0

 

 

 

Between 0.80 and 0.99

 

The sum of (i) the product of the Additional Earn Out Ratio multiplied by
$1,000,000 minus (ii) the sum of the First Earn Out Amount and the Second Earn
Out Amount

 

 

 

1.00 or greater

 

The sum of (i) $1,000,000 minus (ii) the sum of the First Earn Out Amount and
the Second Earn Out Amount

 

(e)          Notwithstanding the foregoing and subject to Section 4(c), (i) if
the Company terminates the employment of both Michael Talerico and Michael
Talerico II without Cause prior to the end of the First Earn Out Period, then
the full First Earn Out Amount of $500,000 and the full Second Earn Out Amount
of $500,000 shall be deemed to have been earned, and the Company shall pay such
amounts to Seller by wire transfer of immediately available funds to an account
or accounts designated in writing by Seller, or (ii) if the Company terminates
the employment of both Michael Talerico and Michael Talerico II without Cause
after the end of the First Earn Out Period but prior to the end of the Second
First Earn Out Period and the Gross Revenue for the First Earn Out Period was at
least $3,600,000, then the full Second Earn Out Amount of $500,000 shall be
deemed to have been earned, and the Company shall pay such amount to Seller by
wire transfer of immediately available funds to an account or accounts
designated in writing by Seller.

 

3.             Computation of Gross Revenue.

 

(a)          Calculation of Gross Revenue.  The components of Gross Revenue for
the Earn Out Period shall be determined in accordance with GAAP and shall be
calculated as set forth on

 

3

--------------------------------------------------------------------------------


 

Exhibit A.

 

(b)           Time of Determination.

 

(i)           The Company shall prepare or cause to be prepared and delivered to
Seller, within 90 days after the end of each of the First Earn Out Period and
the Second Earn Out Period, a written statement setting forth the computation of
Gross Revenue (including, with respect to the Second Earn Out Period, the
Cumulative Gross Revenue) for the applicable Earn Out Period in sufficient
detail to permit Seller to confirm that such calculations have been made in
accordance with this Agreement (the “Earn Out Statement”).  Seller may provide
written notice of objection to the Company’s determination of Gross Revenue
and/or Cumulative Gross Revenue within 30 days after receipt of the Earn Out
Statement by Seller, which notice shall state in reasonable detail the specific
reasons for its objection.  If Seller does not provide timely notice of
objection as provided above, then Gross Revenue and/or Cumulative Gross Revenue
for the applicable Earn Out Period calculated by the Company as set forth in the
Earn Out Statement shall be binding and conclusive on the parties.  During such
30 day period and during any period in which the calculation of Gross Revenue
and/or Cumulative Gross Revenue for the applicable Earn Out Period and payment
of the First Earn Out Amount, the Second Earn Out Amount and/or the Additional
Earn Out Amount is in dispute between Seller and the Company, Seller, or its
agents, upon reasonable written notice to the Company, shall have reasonable
access during regular business hours, to inspect and audit all records of the
Business used by the Company in calculating Gross Revenue and/or Cumulative
Gross Revenue for the applicable Earn Out Period.

 

(ii)          If Seller provides the Company with notice of objection pursuant
to (i) above within 30 days after receipt of the Earn Out Statement by Seller,
the Company and Seller shall attempt in good faith to reach an agreement as to
the issues in dispute.  If the parties fail to resolve all such disagreements
within 15 Business Days after the Company’s receipt of the notice of objection
(or such longer period as mutually agreed upon by the parties), then any issues
remaining in dispute may thereafter be submitted by either Seller or the Company
to a recognized independent accounting firm mutually agreed upon by the parties
(the “Dispute Auditors”).  The Company and Seller shall take, or cause to be
taken, all actions and do, or cause to be done, all things necessary to
cooperate with the Dispute Auditors in its resolution of the issues remaining in
dispute, including furnishing to the Dispute Auditors such work papers and other
documents and information relating to the disputed issues as the Dispute
Auditors may reasonably request.  The determination of Gross Revenue and/or
Cumulative Gross Revenue for the applicable Earn Out Period by the Dispute
Auditors shall be set forth in a notice to be delivered to Seller and the
Company within 45 days of the submission to the Dispute Auditors of the issues
remaining in dispute, and such determination shall be binding and conclusive on
the parties as to the amount of Gross Revenue and/or Cumulative Gross Revenue
for the applicable Earn Out Period.  The fees and expenses of the Dispute
Auditors incurred for such determination shall be equitably apportioned based
upon the extent to which Seller or the Company is determined by the Dispute
Auditors to be the prevailing party in such determination.

 

4.             Payment of Earn Out Amounts.

 

(a)           Payment.  The Company shall, at the same time that the Earn Out
Statement is delivered by the Company to Seller, pay the First Earn Out Amount
or the Second Earn Out Amount, if any, for the applicable Earn Out Period.  Such
payment shall be by wire transfer of immediately available funds to an account
or accounts designated in writing by Seller.  If Seller is entitled to any
Additional Earn Out Amount, the Company shall pay such amount to Seller at the

 

4

--------------------------------------------------------------------------------


 

same time that the Earn Out Statement for the Second Earn Out Period is
delivered by the Company to Seller.

 

(b)          Additional Payment.  Subject to Section 4(c), if Seller provides
the Company with timely notice of objection to the Company’s calculation of
Gross Revenue for an Earn Out Period pursuant to Section 3(b) and if it is
finally determined that an additional payment is required with respect to the
Earn Out Amount for an Earn Out Period or any Additional Earn Out Amount, then
within five days of such final determination, the Company shall make such
additional payment in cash by wire transfer of immediately available funds to an
account or accounts designated in writing by Seller.

 

(c)           Right of Set Off.  The Company shall have the right to withhold
and set off any amount, determined in good faith, due Seller under this
Agreement against any amount owed by Seller or the Stockholders to the Company,
including pursuant to any claim for indemnification or payment of Damages to
which the Company may be entitled under the Purchase Agreement or any other
agreement entered into pursuant to the Purchase Agreement, or otherwise.  If the
Company exercises its rights pursuant to this Section 4(c), the Company shall
place the amount of such set off in an interest bearing escrow account, on such
terms and conditions which are mutually agreeable to Seller, the Stockholders
and the Company.  Upon a final determination, whether by mutual written
agreement of the parties or upon the non-appealable adjudication of the
applicable dispute, the escrowed sum, plus the accrued and unpaid interest on
such sum, shall be released to the party or parties entitled to the receipt
thereof.

 

5.             Operation of the Company and the Business.

 

(a)         Operation of Business.  From the date of this Agreement through the
end of the Second Earn Out Period, the Company shall operate the Business in
good faith and in a commercially reasonable manner, and shall not take any
action or omit to take any action that is intended to impede Seller’s ability to
earn the Earn Out Amount.

 

(b)         Assumption of Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, (i) until all obligations of the Company hereunder
are completed, the Company will use its reasonable efforts to require any
successor (whether direct or indirect, by purchase, merger, sale of stock or
assets, consolidation or otherwise) to assume and agree, in writing, to perform
this Agreement, in the same manner and to the same extent that the Company would
have been required to perform as if no such succession had taken place and
(ii) immediately prior to any succession event (as set described in
Section 5(b)(i)), the Company shall pay or cause to be paid to Seller any
amounts that have been finally determined to be payable to Seller pursuant to
the terms

and conditions of this Agreement and remain unpaid by the Company as of the date
of the succession event, subject to the Company’s rights pursuant to
Section 4(c).

 

6.             Governing Law; Dispute Resolution.

 

(a)         Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the Commonwealth of
Pennsylvania without giving effect to any choice or conflict of law provision or
rule (whether of the Commonwealth of Pennsylvania or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
Commonwealth of Pennsylvania.

 

5

--------------------------------------------------------------------------------


 

(b)         Mediation.  In the event any claims, disputes, or controversies
arise in connection with this Agreement, or the interpretation or enforcement of
any provisions thereof, and the dispute is not resolved the dispute within 30
days through informal, good faith negotiations between the parties, the dispute
shall be referred to non-binding mediation.  The parties agree that any such
mediation shall be conducted in Philadelphia, Pennsylvania (or such other
location as agreed by Buyer and Seller), at the time and place convenient to the
mediator and the parties.  The parties shall, in good faith, select a mediator
that is mutually agreeable to both parties.  Each party shall bear its own costs
and attorneys’ fees associated with the mediation, and shall share equally the
mediator’s fee.

 

(c)         Arbitration.  Should any dispute remain between the parties after
the resolution process set forth in Section 6(b), the parties agree that the
dispute shall be submitted to and resolved by final, binding arbitration
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules in effect at such time as modified by the following
provisions:

 

(i)           Each arbitration shall be conducted by a panel of one arbitrator
who shall be a retired U.S. federal court judge and agreed upon by Buyer and
Seller (the “Arbitrator”).  If Buyer and Seller are unable to agree on the
Arbitrator, the AAA shall appoint the Arbitrator.

 

(ii)          All arbitration proceedings shall take place in Philadelphia,
Pennsylvania, unless otherwise agreed by Buyer and Seller.

 

(iii)         The following procedures shall apply to any arbitration:  (A) the
scope of any discovery shall be reasonably intended to provide probative
evidence in supporting a party’s position, (B) discovery for any arbitration
hereunder must be completed within six months, (C) party depositions and third
party depositions shall be permitted, (D) document requests, requests for
admission, and interrogatories shall be permitted, and (E) Buyer and Seller
shall each use good faith efforts to complete any arbitration under this
Section 6(e) as expeditiously as possible.

 

(iv)         Not later than 30 days after the conclusion of the arbitration
hearing, the Arbitrator shall prepare and distribute to the parties a writing
setting forth the arbitral award and the Arbitrator’s reasons therefor.  Any
award rendered by the Arbitrator shall be final, conclusive, and binding upon
the parties, and judgment thereon may be confirmed and/or enforced in any court
of competent jurisdiction; provided, that the Arbitrator shall have no power or
authority to grant injunctive relief, specific performance, or other equitable
relief.

 

(v)          The Arbitrator shall have no power or authority, under the AAA
rules or otherwise, to (A) modify or disregard any provision of this Agreement
or (B) address or resolve any issue not submitted by the parties.

 

(vi)         In connection with any arbitration proceeding pursuant to this
Agreement, each party shall bear its own costs and expenses.  Notwithstanding
the foregoing, the fees and costs of the AAA and the Arbitrator, the costs and
expenses of obtaining the facility where the arbitration hearing is held, and
such other costs and expenses as the Arbitrator may determine to be directly
related to the conduct of the arbitration and appropriately borne jointly by the
parties (which shall not include any party’s attorneys’ fees or costs, witness
fees (if any), costs of investigation, and similar expenses), shall be shared
equally by Buyer and Seller.

 

6

--------------------------------------------------------------------------------


 

The Arbitrator’s decision shall be final and binding and may be entered and
judicially enforced by any court having jurisdiction over the parties.  Nothing
herein shall prohibit a party from seeking equitable relief in a court of law
while an arbitration is pending hereunder.

 

7.             Miscellaneous.

 

(a)         Entire Agreement.  This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
and constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.

 

(b)         Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties named in this Agreement, their respective
successors, and permitted assigns.  No party may assign this Agreement or any of
its rights, interests, or obligations under this Agreement without the prior
written approval of the other parties, provided that the Company may assign this
Agreement or any of its rights, interests, or obligations under this Agreement
to any of its Affiliates without approval of the other parties; provided, that
Parent shall guarantee the performance by any such Affiliate of the Company’s
obligations hereunder.

 

(c)         Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile transmission, each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

 

(d)         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(e)         Amendments and Waivers.  This Agreement may not be amended,
supplemented, or otherwise modified except by an instrument in writing signed by
each of the parties to this Agreement.  The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of this Agreement or any part thereof or the right of any
party thereafter to enforce each and every such provision.  No waiver of any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

 

(f)          Severability.  The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.

 

(g)         Notices.  All notices, consents, waivers, and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or by
nationally recognized courier service (costs prepaid); (ii) sent by facsimile
with confirmation of transmission by the transmitting equipment; or
(iii) received or rejected by the addressee, if sent by certified mail, return
receipt requested; in each case to the following addresses or facsimile numbers
and marked to the attention of the person (by name or title) designated below
(or to such other address or facsimile number, or person as a party may
designate in writing to the other parties):

 

7

--------------------------------------------------------------------------------


 

If to the Company:

 

InfoLogix Systems Corporation

101 East County Line Road

Suite 210

Hatboro, PA 19040

Attention:  Chief Financial Officer

Telephone:  (215) 604-0691

Fax:  (267) 681-0682

 

With a copy to (which shall not constitute notice):

 

Drinker Biddle & Reath LLP

18th and Cherry Streets

One Logan Square

Philadelphia, PA  19103-6996

Attention: Stephen T. Burdumy

Telephone:  (215) 988-2700

Fax:  (215) 988-2757

 

If to Seller:

 

Michael Talerico

8236 Lakeview Drive

West Palm Beach, FL 33412

 

Hal Young

12288 Arbor Drive

Ponte Vedra Beach, FL 32082

 

Michael Talerico II

12 Stonewall Lane

West Chester, PA 19382

 

With a copy to (which shall not constitute notice):

 

Stephanie A. Zembar, Esq.

c/o BH1

2555 Meridian Blvd., Suite 330

Franklin, TN 37067

Telephone:  (615) 786-0850

Fax:  (615) 786-0851

 

A copy of any and all notices, consents, and other communications sent by
facsimile pursuant to this Agreement shall also be sent by United States
certified mail to the appropriate address in accordance with this Agreement.

 

(h)         Expenses.  Except as otherwise expressly provided in this Agreement,
each party shall bear its own expenses in connection with this Agreement.

 

8

--------------------------------------------------------------------------------


 

(i)           Construction.  Within this Agreement, the singular shall include
the plural and the plural shall include the singular, and any gender shall
include all other genders, all as the meaning and the context of this Agreement
shall require.  Except as otherwise indicated, all agreements defined in this
Agreement refer to the same as from time to time amended or supplemented.  The
parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as having been drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  The word “including” shall mean including without limitation. 
All references to Sections refer to the Sections of this Agreement, and all
references to Exhibits refer to Exhibits attached to this Agreement, each of
which is made a part of this Agreement for all purposes.  Any reference in this
Agreement to wire transfers or other payments requires payment in dollars of the
United States of America unless some other currency is expressly stated in that
reference.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first written above.

 

 

 

DELTA HEALTH SYSTEMS, INC.

 

 

 

 

By:

/s/ Michael Talerico

 

Name:

Michael Talerico

 

Title:

President

 

 

 

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

/s/ David T. Gulian

 

Name:

David T. Gulian

 

Title:

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Calculation of Gross Revenue

 

Gross Revenue shall be calculated in accordance with GAAP and in accordance with
Parent’s stated revenue recognition policies and credit for sales of services
similar to that of the Business as of the Closing Date.

 

--------------------------------------------------------------------------------